Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 1 of 22 PageID: 369



 MALAMUT AND ASSOCIATES, LLC
 Daniel Gee, Esq. (#026131992)
 457 Haddonfield Road, Suite 500
 Cherry Hill, New Jersey 08002
 (856)424-1808
 Attorneys for Defendants,
 Mildred Scholtz, Captains Matthew Leith, W. McDonnell and J. Larkins, T Blango, P Blango,
 Burlington County Board of Chosen Freeholders, Mary Ann O’Brien, Bruce Gargano, Aimee
 Belgard, Joseph Donnelly and Joanne Schwartz
                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

DARIUS GITTENS,                                :
                                               :           CIVIL ACTION NO.:
                     Plaintiff,                :        1:18-cv-02519 (RBK-KMW)
                                               :
       vs.
                                               :
MILDRED SCHOLTZ, individually and              :
Officially as Warden of Burlington County,     :       ANSWER TO COMPLAINT,
New Jersey Adult Detention Facility;           :   DESIGNATION OF TRIAL COUNSEL
CAPTAINS MATTHEW LEITH, W.                     :         and JURY DEMAND
MCDONNELL and J. LARKINS, each                 :
individually and officially in Burlington      :
County, New Jersey Adult Detention Facility;   :
T. BLANGO and P. BLANGO, exact twin            :
brothers, Lieutenants, each individually and   :
officially in Burlington County New Jersey     :
Adult Detention Facility; BURLINGTON           :
COUNTY, NEW JERSEY BOARD OF                    :
CHOSEN FREEHOLDERS, each                       :
individually and officially; MARY ANN          :
O’BRIEN, BRUCE GARGANIO, AIMEE                 :
BELGARD, JOSEPH DONNELLY,                      :
JOANNE SCHWARTZ; and the NEW                   :
JERSEY DEPARTMENT OF                           :
CORRECTIONS, GARY LANIGAN,                     :
COMMISSIONER; MARCHUS HICKS,                   :
DIRECTOR OF OFFICE OF COUNTY                   :
SERVICES; DARCELLA SESSOMES,                   :
ASSISTANT COMMISSIONER, DIVISION               :
OF PROGRAMS AND COMMUNITY                      :
SERVICES; CORRECTION OFFICER T.                :
CASE AND UNKNOWN EMPOLYEE;                     :
officially and individually;                   :
                                               :
                  Defendants.                  :

                                               1
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 2 of 22 PageID: 370



         Mildred Scholtz, Captains Matthew Leith, W. McDonnell and J. Larkins, T Blango, P

 Blango, Burlington County Board of Chosen Freeholders, Mary Ann O’Brien, Bruce Garganio,

 Aimee Belgard, Joseph Donnelly and Joanne Schwartz (hereinafter “Defendants”) say by way of

 Answer to the Plaintiff’s Complaint as follows:

                                  JURISDICTION AND VENUE

         1.      The allegations contained within this paragraph call for a legal conclusion and

 therefore no response is required. To the extent there is a factual allegation it is denied.

                                              PARTIES

         2.      Defendants neither admit nor deny the allegations of this averment and leave

 Plaintiff to his proofs.

         3.      It is admitted that at all times relevant to this matter, Mildred Scholtz was

 employed as Warden of the Burlington County Correctional Facility.

         4.      It is admitted that at all times relevant to this matter, Matthew Leith, W.

 McDonnell and J. Larkins were employed by the Burlington County Correctional Facility and

 held various titles/ranks.

         5.      It is admitted that at all times relevant to this matter, T. Blango and P. Blango

 were employed by the Burlington County Correctional Facility and held various titles/ranks.

         6.      It is admitted that at all times relevant to this matter, Mary Ann O’Brien, Bruce

 Gargano, Aimee Belgard, Joseph Donnelly and Joanne Schwartz served as Freeholders for the

 County of Burlington. It is denied that these individuals were responsible for the upkeep and

 conditions of confinement and the welfare of all detainees held at the Burlington County Adult

 Detention Center.




                                                   2
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 3 of 22 PageID: 371



           7.    Defendants neither admit nor deny the allegations of this averment and leave

 Plaintiff to his proofs.

           8.    Defendants neither admit nor deny the allegations of this averment and leave

 Plaintiff to his proofs.

           9.    Defendants neither admit nor deny the allegations of this averment and leave

 Plaintiff to his proof.

           10.   Defendants neither admit nor deny the allegations of this averment and leave

 Plaintiff to his proof.

           11.   Defendants neither admit nor deny the allegations of this averment and leave

 Plaintiff to his proof.

           12.   The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of this averment contains a factual allegation, they are

 denied.

                                           PROLOGUE

           13.   The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

           14.   The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

           15.   The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.



                                                  3
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 4 of 22 PageID: 372



           16.    The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

           17.    The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

           18.    The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

           19.    The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

           20.    The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

           21.    The contents of this averment are legal conclusions and as such no response is

 required. To the extent any portion of these averments contains a factual allegation, they are

 denied.

                                                FACTS

           22.    No response to this averment is required.

           23.    Admitted.

           24.    The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.



                                                    4
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 5 of 22 PageID: 373



        25.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

 .      26.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        27.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        28.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        29.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        30.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        31.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        32.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        33.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        34.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        35.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                    5
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 6 of 22 PageID: 374



        36.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        37.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        38.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        39.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        40.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        41.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        42.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        43.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        44.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        45.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        46.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                    6
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 7 of 22 PageID: 375



        47.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        48.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        49.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        50.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        51.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        52.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        53.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        54.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        55.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        56.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        57.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                    7
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 8 of 22 PageID: 376



        58.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        59.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        60.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        61.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        62.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        63.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        64.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        65.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        66.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        67.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        68.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                    8
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 9 of 22 PageID: 377



        69.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        70.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        71.       Denied.

        72.       Denied.

        73.       Denied.

        74.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        75.       Admitted.

        76.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        77.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        78.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        79.       Admitted.

        80.       Admitted.

        81.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        82.       Admitted.

        83.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.



                                                    9
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 10 of 22 PageID: 378



        84.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        85.       Admitted.

        86.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        87.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        88.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        89.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        90.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        91.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        92.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        93.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        94.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        95.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.



                                                   10
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 11 of 22 PageID: 379



        96.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        97.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        98.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        99.       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        100.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        101.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        102.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        103.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        104.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        105.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        106.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                   11
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 12 of 22 PageID: 380



        107.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        108.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        109.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        110.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        111.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        112.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        113.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        114.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        115.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        116.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        117.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                   12
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 13 of 22 PageID: 381



        118.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        119.      Admitted.

        120.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        121.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs. The allegations in this averment are neither admitted nor denied. Plaintiff is left to

 his proofs.

        122.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        123.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        124.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        125.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        126.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        127.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        128.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                   13
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 14 of 22 PageID: 382



        129.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        130.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        131.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        132.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        133.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        134.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        135.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        136.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        137.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        138.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        139.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                   14
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 15 of 22 PageID: 383



        140.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        141.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        142.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        143.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        144.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        145.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        146.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        147.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        148.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        149.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        150.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                   15
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 16 of 22 PageID: 384



        151.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        152.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        153.      The allegations of this averment are not directed to any of the answering

 Defendants and, as such, no response is required.

        154.      The allegations of this averment are not directed to any of the answering

 Defendants and, as such, no response is required.

        155.      The allegations of this averment are not directed to any of the answering

 Defendants and, as such, no response is required.

        156.      The allegations of this averment are not directed to any of the answering

 Defendants and, as such, no response is required.

        157.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        158.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        159.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        160       The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        161.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                   16
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 17 of 22 PageID: 385



        162.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        163.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        164.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        165.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        166.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        167.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        168.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        169.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        170.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        171.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.

        172.      The allegations in this averment are neither admitted nor denied. Plaintiff is left

 to his proofs.




                                                   17
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 18 of 22 PageID: 386



                                       CLAIMS FOR RELIEF

           The Plaintiff has raised various claims for relief as outlined in Claims A through Q,

 inclusive. After the filing of the Complaint, the Honorable Robert B. Kugler, U.S.D.J. screened

 the Complaint and on July 23, 2019 entered an Order dismissing various claims for relief either

 partially and/or in their entirety. To the extent that any of Plaintiff’s Claims for Relief survived

 Judge Kugler’s screening and were not dismissed either totally or partially and apply to the

 answering Defendants, these Claims for relief are specifically DENIED.

                                     AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

           Plaintiff’s Complaint fails to state a cause of action upon which relief may be granted.

                                SECOND AFFIRMATIVE DEFENSE

           Defendants did not breach any duty which may have been owed to the plaintiff and its

 action.

                                 THIRD AFFIRMATIVE DEFENSE

           Plaintiff’s Complaint is barred by the provisions of the New Jersey Tort Claims Act,

 N.J.S.A. 59:1-1 et. seq. and therefore liability cannot be imposed upon the defendant a public

 entity by operation of the law.

                                FOURTH AFFIRMATIVE DEFENSE

           Plaintiffs’ claims fail to meet the standard required for punitive damage claims and

 plaintiffs’ claims are barred by the applicable punitive damage statutes and/or case law.

                                 FIFTH AFFIRMATIVE DEFENSE

           Defendants’ actions were in good faith and therefore defendants are entitled to qualified

 immunity by virtue of Title 59 and the procedural requirements of the Act.



                                                   18
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 19 of 22 PageID: 387



                               SIXTH AFFIRMATIVE DEFENSE

        All claims of plaintiff are barred by the Prison Litigation Reform Act.

                               SEVENTH SEPARATE DEFENSE

        Plaintiff’s claims are barred by the applicable Statute of Limitations.

                                EIGHTH SEPARATE DEFENSE

        This court lacks subject matter jurisdiction over this matter.

                                 NINTH SEPARATE DEFENSE

        Answering defendants are protected by an absolute immunity.

                                TENTH SEPARATE DEFENSE

        Answering defendants are protected by a qualified immunity.

                              ELEVENTH SEPARATE DEFENSE

        Plaintiff failed to utilize existing administrative means available to convey his alleged

 complaints.

                               TWELFTH SEPARATE DEFENSE

        Answering Defendants are entitled to all the privileges and limitations contained in

 N.J.S.A. 59:9-2, et seq.

                            THIRTEENTH SEPARATE DEFENSE

        Assuming arguendo that the acts or omissions alleged constitute negligence,

 negligence is not a cause of action under 42 U.S.C. § 1983.

                            FOURTEENTH SEPARATE DEFENSE

        In applying the “objectively reasonable” test or the “clearly established law”

 test, qualified immunity applies to the individual defendants.




                                                 19
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 20 of 22 PageID: 388



                              FIFTEENTH SEPARATE DEFENSE

        Plaintiff has failed to prove malicious intent on the part of the individual defendants

 sufficient to defeat a claim of qualified immunity.

                              SIXTEENTH SEPARATE DEFENSE

        Plaintiff’s Complaint is frivolous within the meaning of Fed. R. Civ. P. 11 and

 defendants hereby reserve their rights in that regard.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        Defendants are immune from liability pursuant to the provision of N.J.S.A. 59:9-2(d).

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        This action is also barred by virtue of N.J.S.A. 59:2-3 and 3-2 as to the absence of

 liability from the exercise of judgment or discretion.

                          NINETEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s civil rights were not violated by defendants.

                           TWENTIETH AFFIRMATIVE DEFENSE

        At all times pertinent to the allegations contained within the plaintiff’s complaint

 defendants acted within the boundaries of their lawful authority.

                        TWENTY-FIRST AFFIRMATIVE DEFENSES

        Defendants acting in their official capacity are immune from punitive damages under the

 Civil Rights Act, 42 U.S.C. Section 1983 and New Jersey Tort Claims Act, N.J.S.A. 59:1-1 et.

 seq.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s cause of action is not cognizable under the Civil Rights Act, 42 U.S. Section

 1983, and 1985 and/or New Jersey Constitution.



                                                  20
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 21 of 22 PageID: 389



                         TWENTY-THIRD AFFIRMATIVE DEFENSE

         The doctrine of respondeat superior is not applicable to Civil Actions brought under 42

 U.S. Section 1983.

                        TWENTY-FOURTH AFFIRMATIVE DEFENSE

         Negligent supervision and failure to train alone are not basis for § 1983 liability.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

         Defendant Burlington County, New Jersey Board of Chosen Freeholders is not a proper

 legal entity.

                            TWENTY-SIXTH SEPARATE DEFENSE

         Assuming arguendo that the acts or omissions alleged constitute negligence, negligence is

 not a cause of action under 42 U.S.C. § 1983.

                          TWENTY-SEVENTH SEPARATE DEFENSE

         Plaintiff lacks standing to pursue the instant Complaint.

                            TWENTY-EIGTH SEPARATE DEFENSE

         Plaintiff has failed to exhaust their administrative remedies and/or otherwise comply with

 the Prison Litigation Reform Act, 42 U.S.C. § 1997(e).

                            TWENTY-NINTH SEPARATE DEFENSE

         The damages recoverable in this action, if recoverable at all, are limited by the provisions

 of the Prison Litigation Reform Act, 42 U.S.C. § 1997(e).

                               THIRTIETH SEPARATE DEFENSE

         These answering defendants met their legal duty with regard to the plaintiff and their

 actions in this matter do not constitute a constitutional violation.




                                                   21
Case 1:18-cv-02519-RBK-KMW Document 48 Filed 07/16/20 Page 22 of 22 PageID: 390



                                 DEMAND FOR TRIAL BY JURY

         PLEASE TAKE NOTICE:             Answering Defendants hereby demand a trial by jury as to

 all issues herein.

                                COUNTERCLAIM FOR COUNSEL FEES

         173.    The allegations in Plaintiff’s Complaint are frivolous with regard to Answering

                 Defendants.

         174.    Answering Defendants herein demand attorney fees pursuant to 42 U.S.C. § 1988.

                 WHEREFORE Defendants demand judgment against Plaintiff for an award of

         reasonable attorney’s fees and costs of suit.

                               LOCAL CIVIL RULE 11.2 CERTIFICATION

                 To the best of counsel’s knowledge, counsel hereby certifies that the within

         matter in controversy is not the subject of any other action pending in any court or of a

         pending arbitration or administrative proceeding and there is no other party who should

         be joined in this action.

                                     DESIGNATION OF TRIAL COUNSEL

         Pursuant to the Rules of Court, Daniel Gee, Esq., is hereby designated as trial counsel for

 the Answering Defendants.

                                                         By:   /s/ Daniel Gee
 Dated July 16, 2020                                              Daniel Gee

                                                               MALAMUT & ASSOCIATES, LLC
                                                               Attorneys for Defendants,
                                                               Mildred Scholtz, Captains Matthew
                                                               Leith, W. McDonnell and J. Larkins,
                                                               T Blango, P Blango, Burlington
                                                               County Board of Chosen
                                                               Freeholders, Mary Ann O’Brien,
                                                               Bruce Gargano, Aimee Belgard,
                                                               Joseph Donnelly and Joanne
                                                               Schwartz
                                                  22
